DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 13-20, drawn to a conveyor belt rubber composition.
Group II, claim(s) 9 and 10, drawn to a method for producing a conveyor belt rubber composition.
Group III, claim(s) 11 and 12, drawn to a conveyor belt.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of conveyor belt rubber composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Amino (JP 2006-137897, machine translation).  Amino discloses a rubber composition comprising 5-95 wt % of a styrene-.  

During a telephone conversation with Joseph Carrier on 11/1/2021 a provisional election was made without traverse to prosecute the invention of Group I, claim1-8 and 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 8 is objected to because it is includes two periods, one before Chemical Formula 1 and one at the end of the claim.  Also, it is objected to because it refers to the same chemical formula as “formula (N)” and “Chemical Formula 1.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 1, 6, and 20, the scope of the claim is indefinite because the amount of aromatic vinyl-conjugated diene copolymer includes 0 mass % (“less than 50 mass %”) and the amount of styrene in the aromatic vinyl monomer includes 0 mass % (“20 mass% or less”).  It is not clear if the 
With respect to claims 2-5, 7, 8, and 13-19, they are rejected for failing to cure the deficiency of he claims from which they depend.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Amino (JP 2006-137897, machine translation).
With respect to claims 1, 2, 4-7, 14, 17, and 20, Amino discloses a rubber composition comprising 5-95 wt % of a styrene-butadiene having 1,4-cis bond content of more than 70 wt % and  1,2-vinyl bond content (i.e., vinyl structure) of 0-10 wt %.  In Table 1, exemplified SBR-3 (footnote 4) has Tg = 
It is the examiner’s position that the wt % disclosed by Amino regarding vinyl and cis bond content is approximately equivalent to claimed mol % and therefore inherently meets claimed vinyl content and cis content.  In Amino’s examples, 3 wt % vinyl content is converted to about 2.7 mol % by utilizing molecular weight of butadiene of 54 g/mol ((3/54)/(3/54+97/54)).  
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize a styrene-butadiene having claimed vinyl and cis content given that Amino discloses that its styrene-butadiene rubber has low vinyl content and high cis content.
While Amino does not disclose a conveyor belt, it is only recited as an intended use in the preamble.  It is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
With respect to claim 3, 13, 15, 16, 18, and 19, the styrene-butadiene copolymer has a weight average molecular weight of 200,000 or more (paragraph 0009).

Claim Rejections - 35 USC § 103
Claim 1, 2, 4, 6-8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halasa (US 6,103,842) in view of Amino (JP 2006-137897, machine translation).
With respect to claims 1, 2, 4, 6, 7, 14, and 20, Halasa discloses random trans styrene-butadiene rubbers with low vinyl microstructure, wherein styrene is present in an amount of 10-30 wt %, cis content is 10-45 %, and vinyl content is 5-10 % (col. 3, lines 6-23).  In Table 1 in col. 10, an example g of -78°C.  Halasa does not state explicitly that the vinyl and cis content are in mol %, however, such is inherent because Halasa does not modify with “mass” or “weight” and is silent with respect to a basis in mass or weight in the application.
Halasa discloses that the styrene-butadiene rubbers which provides excellent rolling resistance, traction, and treadware characteristics are used in tread composition and mixed with other rubbers, however, it fails to disclose how much is added to a total diene rubber portion.
Amino discloses a rubber composition comprising styrene-butadiene rubber with low vinyl content (like Halasa) and discloses that these styrene-butadiene rubbers are useful in an amount of 5-95 wt % based on total diene rubbers (abstract).  Amino discloses that less than 5 wt % of low vinyl SBR, the desired effect is not exhibited, and more than 95 wt % low vinyl SBR, wet grip becomes insufficient (paragraph 0011).
Given that Halasa discloses that its styrene-butadiene rubbers are useful in rubber blends for tire treads and further given that similar low vinyl content styrene-butadiene rubbers are useful in an amount of 5-95 wt % based on total diene rubbers as taught by Amino, it would have been obvious to one of ordinary skill in the art to add the styrene-butadiene rubbers of Halasa in an amount that overlaps with claimed range.
While Halasa does not disclose a conveyor belt, it is only recited as an intended use in the preamble.  It is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
With respect to claim 8, Halasa discloses that the polymerization styrene-butadiene can be terminated with a coupling agent such as multiepoxides and multiketones (col. 8, lines 9-23).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 13-20 of copending Application No. 16/487,291 (published as 2019/0375873). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.

Although the endpoints of the amount of aromatic vinyl-conjugated diene copolymer in the rubber composition (50 mass% or more compared to claimed less than 50 mass%) and the amount of aromatic vinyl monomer in the aromatic vinyl-conjugated diene copolymer (more than 20 mass% compared to claimed 20 mass% or less) do not overlap, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a conveyor belt rubber composition from that claimed in US appl ‘291.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn